Citation Nr: 0519444	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for torn right medial meniscus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, from the initial grant of 
service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1961 to August 
1964.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2002 decision by 
the RO which denied increased ratings for the GSW to the 
right chest and a torn right medial meniscus.  

In May 2004, the Board promulgated a decision which denied an 
increased rating for the medial meniscus tear, granted a 
separate 10 percent rating for arthritis of the right knee, 
and remanded the GSW wound claim for additional development.  
The veteran appealed the final decisions to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In December 2004, the Court granted a Joint Motion 
to vacate and remand, in part, the May 2004 Board decision 
concerning the right knee disabilities.  As will be discussed 
further herein below, the Board finds that additional 
development should be undertaken with respect to the issues 
vacated and remanded by the Court.  The remaining issue 
involving the gunshot wound of the chest, is in remand status 
to the RO.  As there is already ongoing development of this 
issue, the Board is confident that the RO will review this 
issue and make certain that all medical evidence regarding 
this issue is current and all pertinent diagnostic criteria 
reviewed; therefore, that issue will not be addressed in this 
decision. 

In his appeal before the Board, the veteran did not retain 
representation.  However, he has since engaged the services 
of a private attorney in his appeal before the Court on the 
two issues concerning his right knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion to vacate and remand and to readjudicate the claims.  

In the Joint Motion, it was argued that VA failed to consider 
whether the veteran is entitled to a higher rating for his 
knee disabilities based on functional loss due to pain or 
during flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, that VA 
did not consider whether the veteran was entitled to an 
extraschedular rating for his knee disabilities.  In this 
regard, the Board notes that in a letter received at the RO 
in March 2004, the veteran indicated that he had to retire 
earlier than planned from his job as a letter carrier because 
of his service-connected disabilities.  Therefore, additional 
development should be undertaken to determine if the veteran 
retired on disability, and to obtain any employment health 
records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate action should be taken to 
obtain the names and addresses for all 
health care providers, VA or non-VA, that 
treated the veteran for any of his 
service-connected disabilities since June 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his attorney are to be notified of any 
unsuccessful efforts in this regard.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to his service-connected disabilities 
and the effect of these disabilities on 
his ability to carry out his duties as a 
letter carrier.  If special concessions 
were made by his employer because of the 
disabilities, this information is also 
needed.  If VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  In addition, the veteran should be 
advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with employment attributable 
to his service-connected disabilities, 
including any periods of hospitalization 
since 2002.  

3.  If the veteran has retired on 
disability, and since he was a Federal 
employee, the appropriate federal agency 
should be contacted and any disability 
determination and associated medical 
documents should be obtained and 
associated with the claims folder.  If 
the RO cannot obtain those records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of all residuals 
related his right knee disability.  The 
claims folder must be made available to 
the physician for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All appropriate testing should 
be undertaken in connection with the 
examination.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

I.  The physician should note any 
limitation of motion in the right 
knee, and indicate what is 
considered normal range of motion...  
Also, tests for stability in the 
knee should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

II  The examiner should determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claims.  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  Consideration 
should also be given to referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation for the 
veteran's disabilities under the 
provisions of 38 C.F.R. § 3.321 (2004).  
If the benefits sought on appeal remain 
denied the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

